HOOD, Chief Judge.
In August of 1963 an information was filed against appellee, charging that on June 27, 1963, “and on divers other days between that date and the date of the filing” of the information, he did “conduct a business dealing in second-hand personal property to wit; coins and stamps,” without first having obtained a license to do so.1 The case came on for trial on October 8, 1963, and after witnesses were sworn and testimony received the trial court found appellee “not guilty on the ground that his activities did not fall within the purview of the statute and regulation.” On October 14, 1963, a second information was filed against appel-lee. This information was practically identical in wording with the first information except that it alleged the offense to have occurred on October 9, 1963, and on other days between that date and the date of the filing of the second information.
Appellee filed a motion to quash and dismiss the second information on the ground that the judgment of not guilty on the first information “constituted a plea in bar” to the second information under the doctrines of stare decisis and res judicata. This motion was granted and the government has appealed.
In District of Columbia v. Horning, 47 App.D.C. 413, 420 (1918), it was said:
“It is well settled that an acquittal or a conviction in a criminal prosecution is not a bar to a later indictment for the same crime, where it appears that the acts were committed at a different date from those involved in the former prosecution.” 2
Appellee seeks to avoid the impact of this rule by asserting that the second charge *532is the same as the first in law and in fact; but the record does not sustain this assertion. Undoubtedly both informations charged violations of the same statute; but the record does not disclose what activities of appellee were held in the first case not to be within the purview of the statute, and of course cannot show what activities of appellee will be disclosed by the evidence under the second prosecution. It was error to dismiss the second information.
In this posture of the case we do not reach the government’s contention that cancelled postage stamps and old coins constitute secondhand personal property within the meaning of the statute.
Reversed.

. Code 1961, § 47-2339, provides for the licensing of “[a]ny person engaging in the business of buying, selling, trading, exchanging or dealing in secondhand personal property of any description * *


. See also, Thomas v. District of Columbia, D.C.Mun.App., 161 A.2d 52 (1960); Savage v. District of Columbia, D.C.Mun. App., 54 A.2d 562 (1947).